Title: To Benjamin Franklin from Elias Boudinot, 2 June 1783
From: Boudinot, Elias, Jr.
To: Franklin, Benjamin


          
            Dear Sir
            Philadelphia June 2d 1783.
          
          The Bearer Dr. Waring a Gentleman of
            exceeding good Connections in South Carolina, having served his Country very faithfully
            & honorably during the War, is about making a Voyage to Europe for his advancement
            in medical Science—
          At his earnest Request, I must beg leave to introduce him to your Excellency, and to
            request your Notice of him, as one who has deserved so well of his Country, as to
            entitle him to the respect, of all its well wishers—
          I have the honor to be with every Sentiment of Respect & Esteem Your Excellency’s
            Most Obedt & very Hble Servt
          
            Elias Boudinot
            His Excellency Benjamin Franklin Esqr
          
         
          Notation: Elias Boudinot June 2
            1783.—
        